— Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered July 14, 1989, upon a verdict convicting defendant of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
Defendant contends that he received ineffective assistance of counsel based upon the fact that defense counsel stipulated to the introduction of the controlled substance at issue and the laboratory report identifying it as such into evidence. We find that defense counsel’s representation of defendant met the standards enunciated in People v Baldi (54 NY2d 137). Where, as here, the defense is based upon a theory that the defendant was not involved in the crimes alleged, such a stipulation is a reasonable trial strategy (see, People v Brown, 175 AD2d 210; People v Cox, 146 AD2d 795). We also find that County Court did not abuse its discretion in submitting both of the noninclusory counts of the two-count indictment to the jury (see, CPL 300.40 [3] [a]; People v Rodriguez, 153 AD2d 961, lv denied 75 NY2d 817). Finally, in light of the serious nature of the crimes involved, we find no reason to disturb the concurrent 816 to 25-year prison sentences imposed by County Court (see, People v Harris, 174 AD2d 836; People v Marti, 131 AD2d 597).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.